Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT/COMMENT
1.	An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

2. 	Authorization for this examiner's amendment was given in a telephone interview with Christopher P. Schaffer (Reg. No. 62299) on 5/18/2022. 

3. 	The application has been amended as follows: 
Amendments to the Claims 10-16 as followings:

Claims 10-16 are canceled.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

REASON FOR ALLOWANCE
4.	Claims 1-9 and 17-20 are allowed over prior art.

5.	The following is an examiner's statement of reasons for allowance: 
	The prior art(s) teach(es): 
	Dave et al., US publication no. 2017/0266762, discloses a manufacturing method is disclosed that includes the following: identifying one or more regions within a part
where defects are more likely to occur during the manufacturing method; recording sensor data from laser scans made within the identified one or more regions using an optical temperature sensor; generating a characteristic curve for each of the one or more regions using the sensor data collected for each of the recorded laser scans; comparing the characteristic curves to corresponding a baseline characteristic
curves; and determining one or more of the regions is defective when the comparing shows a difference between the characteristic curve of the region and the baseline
characteristic curve that exceeds a predetermined threshold.

Ljungblad, US publication no. 2012/0100031, discloses a method for producing three-dimensional objects layer by layer using a powdery material which can be solidified by irradiating it with a high-energy beam, said method comprising the steps of:
applying a first layer of powdery material onto a working area; solidifying a part of said first layer by irradiating it with a high-energy beam; applying a second layer of powdery material onto the first, partly solidified layer; and determining a rate at which the temperature of the second layer increases after application onto the first layer; the step of measuring a temperature in at least one position of said second layer using a temperature sensing device; and performing a plurality of sequential temperature measurements in the same at least one position of said second layer, wherein said plurality of measurements are carried out before the second layer has reached a maximum temperature.

	However the prior art of records do not teach or suggest, individually or in combination, an additive manufacturing method comprising: monitoring a temperature of a portion of a build plane during an additive manufacturing operation using a temperature sensor as a heat source passes through the portion of the build plane; detecting a peak temperature associated with one or more passes of the heat source through the portion of the build plane; determining a threshold temperature by reducing the peak temperature by a predetermined amount; identifying a time interval during which the monitored temperature exceeds the threshold temperature; identifying, using the time interval, a change in manufacturing conditions likely to result in a manufacturing defect; and changing a process parameter of the heat source in response to the change in manufacturing conditions.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN CAO whose telephone number is (571)272-3664.  The examiner can normally be reached on M-F 7:00 am-3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

May 18, 2022
/CHUN CAO/Primary Examiner, Art Unit 2115